                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

 HERIBERTO NIEVES-DOMINGUEZ,

 PLAINTIFF
                                                            Civil No. 16-2878 (DRD)
 V.

 COMMONWEALTH OF PUERTO RICO ET AL.

 DEFENDANTS



                                    OMNIBUS OPINION AND ORDER
        On October 27, 2016 Plaintiff Heriberto Nieves-Dominguez (hereinafter “Plaintiff”) filed a Complaint,

under 42 U.S.C § 1983, against various Defendants (hereinafter, “Defendants”), including the Government

of the Commonwealth of Puerto and its representatives, both in their personal capacity and official capacity.

See Docket No. 2.

        Since December, 2006, the Petitioner/Plaintiff is confined under the supervision of the Puerto Rico
        Department of Correction and Rehabilitation as found guilty of criminal charges of First Degree
        Murder and Weapons Laws Violation. Ever since that day he has been classified as maximum
        custody according to the sentence and seriousness of the committed crimes. In accordance to the
        regulations of such government agency, the Petitioner appears before a Classification and Treatment
        Committee that determined to have Petitioner remain under maximum custody ignoring the process
        that the Plaintiff/Petitioner has gone through since his confinement. Therefore, appeared before the
        Honorable Circuit of Appeals of Puerto Rico to appeal such determination. Accordingly, in May 12 th,
        2016, the Honorable Court of Circuit of Appeal had resolved the Petitioner’s claim on his favor and
        ordered the Department of Correction and Rehabilitation to reclassify the Petitioner to medium
        custody. Id. at pp. 2-3.

Plaintiff alleges that his due process of reclassification from maximum custody to medium custody were

stopped and that he suffered false accusations and charges by prison officials that have stained his record

of previous excellent record during confinement. On July 13, 2017, the Court stayed the instant case under

Title III of PROMESA, See Docket Nos. 65-66. The case was reopened on February 25, 2020:
          solely to the extent necessary to allow the Prepetition Action to proceed to the entry of judgment only
          with respect to the reclassification issue, provided, however, that the Title III Stay shall continue to
          apply in all other respects to the Prepetition Action, including, but not limited to, the damages causes
          of action and the execution and enforcement of any monetary judgment against the Commonwealth
          or any other Title III debtor.
          See Docket No. 174.

          On February 13, 2017, Defendants, Commonwealth of Puerto Rico and Department of Correction

and Rehabilitation, filed a Motion to Dismiss, arguing, that the Complaint must be dismissed because Plaintiff

failed to state a cognizable claim under 42 U.S.C. § 1983, Plaintiff has failed to exhaust the available

administrative remedies, and the monetary claim against defendants Commonwealth of Puerto Rico and

Department of Correction and Rehabilitation is barred by the Eleventh Amendment Immunity. See Docket

No. 38.

          On February 17, 2017, Defendants, José Colón Cruz, Santiago Amaro Amaro, Kevin O. Rivera

Quinones, and Denisse Z. Santiago Torres in their personal and official capacities filed a Motion to Dismiss,

arguing the reasons mentioned supra and in addition, that the Defendants in their personal capacities are

entitled to qualified immunity since they acted according to the law and in performance of their discretionary

duties. See Docket No. 42. On March 13, 2017, Defendants, Maria de Leon Aponte, in her personal and

official capacity filed a Motion to Dismiss¸ for the same reasons. See Docket No. 46. On April 25, 2017,

Defendant, Héctor Cartagena Ramos, filed a Motion for Joinder to join the factual and legal arguments stated

at Docket No. 42.

          For the reasons set forth below, the Court GRANTS Defendants’ Motion to Dismiss at Docket Nos.

38, 42, 46, and 56.

                                          I.    PROCEDURAL HISTORY

          Plaintiff was convicted of committing First Degree Murder and a violation to the Commonwealth’s

Weapons Laws and sentenced on December 27, 2016 to a life sentence. See Docket No. 2. He was

imprisoned on maximum custody under the supervision of the Puerto Rico Department of Correction and


                                                         2
Rehabilitation (“DCR”). Id. at 2. The Classification and Treatment Committee determined that Plaintiff should

remain under maximum custody, and Plaintiff appeared before the Honorable Circuit Court of Appeals of

Puerto Rico to appeal that determination. Id. On May 12, 2016, the Honorable Court of Circuit of Appeal

resolved Plaintiff’s claim in his favor and ordered the DCR to reclassify him to medium custody. Id. at 3.

Subsequently, DCR submitted a Motion for Reconsideration before the Honorable Court of Circuit of Appeal

and on June 21, 2016, the Court denied the Motion for Reconsideration. Id. Plaintiff requested to several

employees of the DCR to respond in accordance to the sentence of May 12, 2016 and to reclassify the

Plaintiff to medium custody and transfer him to a medium custody institution. Id. However, they failed to

respond in accordance to the May 12, 2016 sentence claiming that DCR’s Headquarters Office had not

approved it. Id. at 5. On July 20, 2016, Plaintiff activated the process of prisoner’s grievance procedure when

Plaintiff filed an Administrative Remedy Form and Request for Reconsideration. Id. at 5.

          On August 4, 2016, while Plaintiff was receiving the service of recreation, Plaintiff engaged in a fight

with another inmate to which a Correctional Officer filed a discipline incident report. Id. at 6. After the

Disciplinary hearing, he was found guilty and sanctioned with three visits. Id. at 7. Then on September 12,

2016, the Committee of Classification and Treatment evaluated the case and refused to classify the Plaintiff

to medium custody due to the disciplinary report. Id. Another Correctional Officer allegedly filed a disciplinary

action against the Plaintiff for not signing the committee papers. Id.

                                            II.   FACTUAL HISTORY

          Defendants have argued several times that in the instant case, Plaintiff has not exhausted the

available remedies. Amongst other things, the Court ordered the Plaintiff and the Commonwealth of Puerto

Rico Department of Correction and Rehabilitation (“DCR”) by presenting a petition for change or transfer of

Plaintiff Mr. Nieves-Dominguez to another correctional institution and the Court ordered a new appointment

ad hoc of Plaintiff’s assigned caseworker as the current caseworker is a party in the instant case. See Docket

No. 83.
                                                         3
        As to the first order, the DCR proceeded to transfer Mr. Nieves-Dominguez from 296 Guayama

Correctional Institution to 292 Bayamón Institution, which was the Plaintiff’s request. See Docket No. 86. As

to the second order, DCR also appointed Ms. Frances Guerra Báez as the new caseworker for Mr. Nieves-

Dominguez. See Docket No. 90. Ms. Frances Guerra-Báez prepared a narrative report on the instant matters

instead of the Ad Hoc Social Worker report, stating that “pursuant to the Organic Law of Corrections

Administration, Law 102 of May 19, 2006 and to the Inmates Classification Handbook, the evaluation for a

maximum custody inmate shall be made every six (6) months.” Id, ¶ 5. Since Mr. Nieves-Dominguez’s last

evaluation took place on March 12, 2018, his next evaluation would be due on September, 2018. Id, at ¶ 6.

Notwithstanding the explanation, Plaintiff filed a Motion in Opposition stating that the Commonwealth filed

the letter as if it were a report. See Docket No. 98. Plaintiff also stated:

        Given that plaintiff exhausted all available remedies by taking his case successfully to the
        Commonwealth of Puerto Rico Court of Appeals and prevailed in a publish opinion granting him the
        right to a medium security classification and given that the federal record shows no other information
        or incident after said published opinion, there is simply no reason for the committee to unjustifiably
        and stubbornly deny plaintiff’s right or liberty entitlement, and the 2-page letter does not provide any
        such explanation or justification to simply disregard and ignore a judicial order and precedential
        decision. Id.

After the judgment dated May 12, 2016, a Resolution from the Puerto Rico Court of Appeals dated October

20, 2016 was issued providing the following:

        Taking in consideration that our Judgment was dictated according to the situation of the inmate at
        that time. If after occurred new incidents that deserved to maintain the petitioner in maximum
        custody, it corresponds to that party, to question the new administrative decision, with regard to every
        case that determines to maintain him in maximum custody due to new offences. See Docket No. 105

On November 3, 2018, Plaintiff filed a pro se motion requesting the Court to issue an order to allow him to

meet his attorney at Docket No. 113, and the Court ordered Defendants to inform the Court why Mr. Nieves

has been denied his request to contact Mr. Barreto Cintron at Docket No. 115. Defendants submitted a

Certification from the Department of Corrections and informed the Court that Plaintiff was allowed to

communicate with his attorney at Docket No. 116. Again, on February 8, 2019, Plaintiff filed another pro se


                                                         4
motion stating he was not allowed to communicate with his lawyer at Docket No. 130. The Court granted the

parties fourteen days to resolve this matter and inform the court via a joint status report. See Docket No. 132.

On March 14, 2019, Plaintiff’s counsel filed a joint motion stating that the Defendants have not been granting

the inmate to effectively communicate with counsel. See Docket No. 141. Thereafter, Defendants filed a

status report to clarify that they did not consent to the joint motion previously filed and regarding the situation

with Plaintiff’s communication with his appointed attorney. See Docket No. 142.

                                        III.   STANDARD OF REVIEW

        Federal Rule of Civil Procedure 8(a) requires plaintiffs to provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Bell Atlantic v. Twombly,

550 U.S. 544, 555 (2007), a plaintiff must “provide the grounds of his entitlement [with] more than labels and

conclusions.” See Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (“in order to ‘show’ an

entitlement of relief above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).’) (quoting Twombly, 550 U.S. at 555) (citation omitted). Thus, a plaintiff must,

and is now required to, present allegations that “nudge [his] claims across the line from conceivable to

plausible” in order to comply with the requirements of Rule 8(a). Id. at 570; see e.g. Ashcroft v. Iqbal, 556

U.S. 662 (2009).

        When considering a motion to dismiss, the Court’s inquiry occurs in a two-step process under the

current context-based “plausibility” standard established by Twombly, 550 U.S. 544, and Iqbal, 556 U.S. 662.

“Context based” means that a plaintiff must allege sufficient facts that comply with the basic elements of the

cause of action. See Iqbal, 556 U.S. at 677-679 (concluding that plaintiff’s complaint was factually insufficient

to substantiate the required elements of a Bivens claim, leaving the complaint with only conclusory

statements). First, the Court must “accept as true all of the allegations contained in a complaint[,]” discarding

legal conclusions, conclusory statements and factually threadbare recitals of the elements of a cause of

action. Iqbal, 556 U.S. at 678. “Yet we need not accept as true legal conclusions from the complaint or ‘naked
                                                        5
assertion[s]’ devoid of ‘further factual enhancement.’” Maldonado v. Fontanes, 568 F.3d 263, 268 (1st Cir.

2009) (quoting Iqbal, 556 U.S. 678) (quoting Twombly, 550 U.S. at 557).

        Under the second step of the inquiry, the Court must determine whether, based upon all assertions

that were not discarded under the first step of the inquiry, the complaint “states a plausible claim for relief.”

Iqbal, 556 U.S. 679. This second step is “context-specific” and requires that the Court draw from its own

“judicial experience and common sense” to decide whether a plaintiff has stated a claim upon which relief

may be granted, or, conversely, whether dismissal under Rule 12(b)(6) is appropriate. Id.

        Thus “[i]n order to survive a motion to dismiss, [a] plaintiff must allege sufficient facts to show that he

has a plausible entitlement to relief.” Sanchez v. Pereira-Castillo, 590 F.3d 31, 41 (1st Cir. 2009). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged —but has not ‘show[n]’ ‘that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679

(quoting Fed. R. Civ. P. 8(a)(2)). Furthermore, such inferences must be at least as plausible as any “obvious

alternative explanation.” Id. at 679-80 (citing Twombly 550 U.S. at 567). “A plaintiff is not entitled to ‘proceed

perforce’ by virtue of allegations that merely parrot the elements of the cause of action.” Ocasio-Hernandez,

640 F.3d at 12, (citing Iqbal, 556 U.S. at 679); Sanchez v. Pereira-Castillo, 590 F.3d 31, 45 (1st Cir. 2009).

        The First Circuit has cautioned against equating plausibility with an analysis of the likely success on

the merits, affirming that the plausibility standard assumes “pleaded facts to be true and read in a plaintiff’s

favor” even if seemingly incredible. Sepúlveda-Villarini v. Dep’t of Educ. of P.R., 628 F.3d 25, 30 (1st Cir.

2010) (citing Twombly, 550 U.S. at 556); Ocasio-Hernandez, 640 F.3d at 12 (citing Twombly, 550 U.S. at

556) (“[T]he court may not disregard properly pled factual allegations, ‘even if it strikes a savvy judge that

actual proof of those facts is improbable.’”). Instead, the First Circuit has emphasized that “[t]he make-or-

break standard . . . is that the combined allegations, taken a true, must state a plausible, [but] not a merely

conceivable, case for relief.” Sepúlveda-Villarini, 628 F.3d at 29. Additionally, a district court may not weigh

evidence in deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6). See Massachusetts Delivery Ass’n
                                                        6
v. Coakley, 671 F.3d 33, 39 n. 6 (1st Cir. 2012) (emphasizing that a primary difference between a motion to

dismiss under Rule 12(b)(1) and Rule 12(b)(6) is that, under Rule 12(b)(1), a court may weigh the evidence

and make factual determinations).

        The First Circuit outlined two considerations for district courts to note when analyzing a motion to

dismiss. García-Catalán v. United States, 734 F.3d 100, 104 (1st Cir. 2013). First, a complaint modeled on

Form 11 of the Appendix of the Federal Rules of Civil Procedure which contains sufficient facts to make the

claim plausible is ordinarily enough to surpass the standard prescribed under Twombly-Iqbal. Id. at 104.

Second, district courts should accord “some latitude in cases where “[a] material part of the information

needed is likely to be within the defendant’s control.” Id. (more latitude is appropriate in cases where “it cannot

reasonably be expected that the [plaintiff], without the benefit of discovery, would have any information about”

the event that gave rise to the alleged injury.) (Internal citations and quotations omitted).

                                             IV. LEGAL ANALYSIS
        Defendants’ Motion to Dismiss at Docket No. 38, 42, 46, and 56 raise the following three arguments:

(1) plaintiff failed to exhaust all administrative remedies, (2) eleventh amendment immunity, and (3) qualified

immunity. In turn, the Court will discuss each argument separately.

A. Exhaustion of Administrative Remedies

        Claims arising the Prison Litigation Reform Act of 1995 (“PRLA”) require exhaustion of administrative

remedies prior to filing suit in court. “No action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

        The scope of Plaintiff’s duty to exhaust administrative remedies is determined by the PRDC’s internal

grievance process or regulations. Arroyo-Morales v. Administración de Corrección, 207 F.Supp.3d 148, 151

(2016). The PRDC’s Regulation No. 8583, titled Regulation to Address the Application for Administrative

Remedies Filed by Members of the Correctional Population (“Regulation No. 8583”), details the grievance

                                                        7
procedure for PRDC inmates under custody. (See Rules XII-XV, Regulation No. 8583). The procedure

basically consists of the following: 1) review of the prisoner's petition by an evaluator, (2) an appeal, following

the evaluator's response, to the regional coordinator, (3) a motion to have the regional coordinator reconsider

his decision, (4) an appeal to the program director if the prisoner is unsatisfied with the regional coordinator's

resolution, and (5) a request for judicial review before the Puerto Rico Court of Appeals. Arroyo-Morales, 207

F.Supp 3d at 152. If an inmate fails to pursue even one of these steps, he has failed “to exhaust his

administrative steps fully, as required by the PLRA.” Arroyo-Morales, 207 F.Supp.3d at 152; see also

Figueroa-Vázquez v. Departamento de Corrección y Rehabilitación de Puerto Rico, 2020 WL 710608, at 3–

4 (D.P.R. 2020) (dismissing an inmate’s claims since he did not file a reconsideration of his request nor did

he comply with the final step of the exhaustion requirement, which was seeking judicial review of the

Department’s determinations).

        According to Plaintiff, the Complaint filed in this case at Docket No. 2, unequivocally alleged that

Plaintiff filed a grievance with the Department of Corrections and Rehabilitation and a Motion for

Reconsideration. See Docket No. 2, pp. 3-4. Defendants’ Motion to Dismiss states that, “Plaintiff activated

the administrative grievance process by filing a Request for Administrative Remedy and subsequently a

Request for Reconsideration to the DCR.” See Docket No. 38 at p. 8, Docket No. 42 at p. 9, and Docket No.

46 at p 9. However, Defendants contend that Plaintiff failed to exhaust the administrative remedies as

required by the PLRA because Plaintiff failed to file a petition for review with the Puerto Rico Court of Appeals

after the internal grievance proceedings at the DCR were extinguished. According to Defendants, “after the

DCR issued and notified a response or answer to the Plaintiff’s requests for Remedy and subsequent

Reconsideration, nevertheless, Plaintiff did not file a judicial review to the Court of Appeals as established in

Regulation 8583.” See Docket No. 38 at 8. On the other hand, Plaintiff contends that Plaintiff exhausted all

the required administrative resources and was not compelled to seek judicial review before the Puerto Rico

Court of Appeals. See Docket No. 178. The Court finds that PRDC’s Regulation 8583 affords for judicial
                                                        8
review of a decision to an inmate that should have been exhausted prior to bringing suit; therefore, failing to

comply with the final step of the exhaustion requirements.

B. Eleventh Amendment Immunity

         Plaintiff in the instant case was a pro se litigant. As such, the Court affords his pleadings special

consideration when evaluating Plaintiff’s Motion. Specifically, courts are considerate of the obstacles that pro

se litigants face, and while such litigants are not exempt from procedural rules, the allegations set forth in a

pro se complaint are “[held] to less stringent standards than formal pleadings drafted by lawyers.” Haines v.

Kerner, 404 U.S. 519, 520, (1972); see also Dutil v. Murphy, 550 F.3d 154, 158–59 (1st Cir. 2008) (citing

Boivin v. Black, 225 F.3d 36, 43 (1st Cir.2000)). Plaintiff contends that it is evident that Defendants’ invocation

of the Eleventh Amendment is misplaced since it stems from an incorrect and self-serving reading of the

allegations of the pro se Complaint filed in this case. See Docket No. 178

         To this matter, Defendants argue that the Complaint must be dismissed because the Eleventh

Amendment bars monetary damages against individuals in their official capacities. The Defendants are

employees of the Department of Correction and Rehabilitation who are being sued both in their official and

personal capacity. Specifically, the Department of Correction and Rehabilitation is a governmental

instrumentality. As such, the Department of Correction and Rehabilitation is arm or alter ego of the

Commonwealth and protected by the Eleventh Amendment. See Docket No. 38, 42, 46. See also, Figueroa-

Vázquez v. Departamento de Corrección y Rehabilitación de Puerto Rico, 2020 WL 710608, at 3–4 (D.P.R.

2020).

         “States shall not be construed to extend to any suit in law or equity, commenced or prosecuted
         against one of the United States by Citizens of another State, or by Citizens or Subjects of any
         Foreign State.” U.S. Const. Amend. XI. “[F]or Eleventh Amendment purposes, the Commonwealth
         [of Puerto Rico] is treated as if it were a state; consequently, the Eleventh Amendment bars any suit
         brought against it.” Gotay–Sánchez v. Pereira, 343 F.Supp.2d 65, 71–72 (D.P.R. 2004) (citing
         Metcalf & Eddy, Inc. v. P.R. Aqueduct & Sewer Auth., 991 F.2d 935 (1st Cir. 1993)). Also, “[a]n
         administrative arm of the state is treated as the state itself for the purposes of the Eleventh
         Amendment, and it thus shares the same immunity.” Vaqueria Tres Monjitas, Inc. v. Irizarry, 587
         F.3d 464, 477 (1st Cir. 2009) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)). Since “the Department
                                                        9
         of Corrections and Rehabilitation is an arm of the state, it cannot be sued in federal court, and hence,
         it is immune from suits under the Eleventh Amendment.” Johnson v. Departamento De Correccion y
         Rehabilitacion, No. CV 16-1400 (DRD), 2017 WL 2589273, at *7 (D.P.R. June 14, 2017).

Accordingly, the Court finds that Plaintiff cannot maintain claims for monetary damages against the appearing

Co-Defendants.

C. Qualified Immunity

         According to the Defendants, Defendants in their personal capacities are entitled to qualified

immunity since they acted according to the law and in performance of their discretionary duties. See Docket

No. 42, p.2. The three-part test to determine whether an official is entitled to qualified immunity consists of

the following: (1) whether the Plaintiff’s allegations, if true, establish the violation of a constitutional right; (2)

whether the right was clearly established at the time of the alleged violation; (3) if both these questions are

answered in the affirmative, the third inquiry is whether an objectively reasonable official, similarly situated,

would have believed that the challenged conduct violated that stablished constitutional right. Starlight Sugar,

Inc. v. Soto, 253 F.3d 137, 141 (1st Cir. 2001).

         Defendants argue in their Motion to Dismiss, “that they were not in the position to reclassify the

Plaintiff to medium custody and transfer him to a medium custody institution after the sentence of May 12,

2016, first, due to the DCR intentions of filing a Motion for Reconsideration. Second, as stated in the

Complaint, because after the DCR received the notification regarding the determination of the Motion for

Reconsideration, the agency was advised by Mrs. Gloria Robinson, General Attorney of Department of

Justice, to wait for the Court’s Order official document before taking any action. (Docket No. 2, p. 5 ¶¶ 4.9).

Finally, because, while the DCR was waiting for the Final Order and Resolution of the Court of Appeals, on

August 4, 2016 Mr. Nieves engaged in a fight with another inmate which resulted in the determination made

by the Classification and Treatment Committee of maintaining the plaintiff in maximum custody.” See Docket

No. 42 at 13 and 46 at 14.



                                                          10
        According to the complaint, the DCR and the Classification Committee refused to comply with the
        mandate of the Puerto Rico Court of Appeals and Plaintiff filed a grievance with the DCR authorities,
        who again refused to comply with the judgment that had been entered in Plaintiff’s favor. See Docket
        No.2, at pp. 4-5. Plaintiff further alleges that, on August 4, 2016, while he was enjoying his daily
        recreation, Officer Jose Colon Cruz approached him and told him “You won the case trough the
        Court, but you won't go to medium [custody] because I will write you an incident report of discipline
        that will get you stuck here.” Id, at p. 5. Plaintiff then alleges that shortly thereafter officer Colon Cruz
        intervened with Plaintiff and submitted a disciplinary report and that, as a result, Sergeant Cartagena
        denied Plaintiff his visit the following day notwithstanding the fact that he had not been taken before
        a hearing examiner and had yet been found guilty of the disciplinary violation while Sergeant
        Cartagena stated: “that happens to you because you keep writing against Correction.” Id, at p. 6.
        The complaint expressly alleges that Sergeant Cartagena’s statement “demonstrates there is a
        personal agenda against the [Plaintiff] specifically to interrupt the Court's order to not reclassify him
        to medium.” Id. The complaint then alleges that the Classification Committee denied Plaintiff’s
        reclassification to medium custody using as an excuse the disciplinary report submitted by Officer
        Colon Cruz and that immediately thereafter Officer Kevin Rivera Quiñones concocted another false
        disciplinary charge when Plaintiff declined to sign the Classification Committee’s decision even
        though Plaintiff was not legally required to do so. Id, at p. 7. As a result of the actions and omissions
        of the individual defendants, Plaintiff alleges that he “has suffered many damages. In first place his
        due process of reclassification to medium custody was stopped and blighted. Secondly, the [Plaintiff]
        suffered false accusations and charges against him that had stained an impeccable record of
        excellent behavior during his confinement.” Id.

        Plaintiff contends in his Opposition that, “[he] not only asserts a due process claim against the

individual defendants for not having complied with the Judgment of the Puerto Rico Court of Appeals and for

having deprived him of his visitation rights but also a retaliation claim as a result of having exercised his

constitutional right to petition the government for redress of grievances.” See Docket No. 178 at 7.

Specifically, “that the right of an inmate to be free from retaliation for having asserted his constitutional rights

under the Petition Clause was clearly established as of 2016 when the individual defendants retaliated

against the Plaintiff for having won the case in the Puerto Rico Court of Appeals and for subsequently having

made use of the internal grievance procedure in an attempt to force them to comply with the judicial mandate.”

Id. at 8. In sum, Plaintiff argues that the individual defendants may no invoke a qualified immunity defense

because Plaintiff has alleged sufficient facts for the Court to infer that the individual defendants retaliated

against him for having asserted his First Amendment rights and that the right to be free from retaliation was

clearly established at the time that the constitutional violation occurred.


                                                        11
        The Court finds that Defendants are entitled to qualified immunity due to Plaintiff’s failure to state a

cause of action for violation of a constitutional right, to wit his equal protections rights. See Docket No. 42,

46, and 56. Similarly, Plaintiff’s argument that the Defendants’ actions constituted retaliation under the First

Amendment is not included as part of the Complaint at Docket No. 2 and instead is brought more than three

years later in response to Defendants’ argument of qualified immunity. See Fed. R. Civ. P. 15. Hence, the

first Amended Complaint, although impressive as to a serious violation is lost due to failure to file a timely

cause of action within a year.

                                              V. CONCLUSION
For the reasons stated above, the Court hereby GRANTS Defendants’ Motion to Dismiss Pursuant to Federal

Rule of Civil Procedure 12(b)(6), at Docket No. 38, 42, 46, and 56 and Plaintiff’s claims against the

Commonwealth and the DCR are hereby DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 30th day of April, 2020.

                                                            /S/ Daniel R. Domínguez
                                                            United States District Judge
                                                            U.S. District Judge




                                                      12
